DETAILED ACTION
An amendment was received and entered on 12/7/2020.
Claims 2, 14-16, 23, 34-36, and 42 were canceled, and claims 52-58 were added.
Claims 1, 3-5, 7, 8, 11, 13, 47, 48, and 51-58 are pending.
Claims 47 and 48 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2020.
Claims 1, 3-5, 7, 8, 11, 13, and 51-58 are under consideration. SEQ ID NOS: 14 and 17 are hereby rejoined. 
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 7, 8, 11, 13-16, 23, 34-36, 42, and 51-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of modifying an isolated target single stranded DNA, or an isolated double stranded DNA that is negatively supercoiled, comprising contacting the target nucleic acid with an Argonaute (Ago) protein and a single-stranded guide DNA at a temperature of about 10°C to about 60°C,  wherein the Ago protein and the guide DNA form a complex that specifically recognizes a target locus in the target DNA, wherein the target locus comprises a sequence that is complementary to the sequence of the guide DNA, wherein the Ago protein comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 14, 17 and 35, and wherein the Ago protein cleaves the target locus, does not reasonably provide enablement for such methods wherein the isolated DNA is double stranded and not negatively supercoiled.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 The elected invention is a method of modifying a target nucleic acid, comprising contacting the target nucleic acid with an Argonaute (Ago) protein and a single-stranded guide DNA at a temperature of about 10°C to about 60°C.  The Ago protein is at least about 80% homologous to instant SEQ ID NO: 35, which is an Ago protein isolated from Clostridium butyricum. The guide DNA comprises a sequence that is complementary to a target locus, and the Ago protein and the guide DNA form a complex that specifically recognizes the target locus in the target nucleic acid. The Ago protein must cleave the 
The enablement rejection of 8/6/2020 is reiterated as set forth in that action and is modified to indicate an enabled scope in view of Applicant’s arguments as discussed in the Response to Arguments, below.
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended are limited to Agos no less than about 80% homologous to SEQ ID NOS: 14, 17, and 35, require that the target nucleic acid is a DNA, and that the Ago protein cleaves the DNA at the target locus, and that these amendments are sufficient to overcome the rejection.
Applicant argues in essence that use of the term “isolated” limits the scope of claim 1 to in vitro cleavage of target DNA. The Office disagrees. The specification as filed states at paragraph 132 that “the term "isolated" can refer to a nucleic acid or polypeptide that, by the hand of a human, exists apart from its native environment and is therefore not a product of nature.  An isolated nucleic acid or polypeptide can exist in a purified form and/or can exist in a non-native environment such as, for example, in a transgenic cell.”  Accordingly, the broadest reasonable interpretation of “isolated DNA”, in view of the specification, would include a chromosome in a genetically modified cell in vitro or in vivo. As discussed further below, this scope is not considered to be enabled.
Applicant points to instant Example 8 at paragraph 517 to support the position that CuAgo, CpAgo and IbAgo (corresponding to instant SEQ ID NOS: 35, 14, and 17, 
Applicant further relies on post filing references to provide evidence that one of skill could have used the teachings of the instant specification to practice the invention as  claimed. Garcia-Quintans (2020) showed that a CuAgo (referred to as “CbcAgo”) could use a 5’-phosphorylated guide to cleave ssDNA at temperatures of 37, 42 and 55oC.  However, “no efficient double stranded cleavage could be demonstrated” using supercoiled plasmid DNA and guide strands complementary to each strand of the plasmid (page 6, last paragraph of Results). Hegge (2019) and Kuzmenko (2019) both showed that a CuAgo (“CbAgo”) could use a DNA-guide strand to cleave ssDNA at oC).  Hegge and Kuzmenko also showed that CuAgo could use a combination of guide DNAs targeted to opposing strands to cleave closed circular negatively supercoiled plasmid DNA (in contrast to Garcia Quintans). It is noted that the CuAgo of Garcia Quintans had 12 amino acid substitutions relative to the CuAgo of Hegge and Kuzmenko (see Garcia Quintans at page 10, left column).  It is not known if this variability in sequence was responsible for the differences in observed activity against dsDNA. This is evidence of the unpredictability of the effects of amino acid substitutions on the activity of the Ago proteins. Hegge attempted, but failed, to detect CuAgo-mediated cleavage of linearized plasmid DNA. Finally, Cao (2019) showed that each of CpAgo and IbAgo could use a DNA guide to cleave ssDNA, and each could use a pair of DNA guide strands targeting opposing strands to cleave negatively supercoiled plasmid DNA.  However, similarly to the results observed by Hegge for CuAgo, neither CpAgo nor IbAgo could perform cleavage of linearized plasmid DNA. These results raise questions as to whether or not CuAgo, CpAgo, and IbAgo can perform cleavage of linear chromosomal DNA, as is currently encompassed by the claims. Accordingly, the references relied upon by Applicant do not provide evidence that enables the full scope of the claims, particularly with regard to the scope of variation allowed in the sequence of the Ago proteins, and with regard to the scope of substrate dsDNAs on which cleavage can be performed, and the rejection is maintained as set forth above.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635